                                                                                        FILED
                                                                               2019 Aug-19 PM 03:30
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

ROBERT EVANS LEWIS, III,                 )
                                         )
       Petitioner,                       )
                                         )
v.                                       )   Case No.: 5:18-cv-01187-AKK-JHE
                                         )
ALABAMA DEPARTMENT OF                    )
MENTAL HEALTH, et al.,                   )
                                         )
       Respondents.                      )

                         MEMORANDUM OPINION

      On July 18, 2019, the magistrate judge entered a Report and

Recommendation, doc. 16, recommending that the petition for writ of habeas corpus

be dismissed as moot and the petitioner’s amended petition, doc. 15, be opened as a

separate habeas action. No objections have been filed. The court has considered the

entire file in this action, together with the report and recommendation, and has

reached an independent conclusion that the report and recommendation is due to be

adopted and approved.

      Accordingly, the court hereby adopts and approves the findings and

recommendation of the magistrate judge as the findings and conclusions of this
court. The petition for writ of habeas corpus is due to be DISMISSED. 1 A separate

dismissal order will be entered.

      The Clerk is DIRECTED to open a new 28 U.S.C. § 2241 habeas action and

docket the amended petition, doc. 15, as the petition in that action.

      DONE the 19th day of August, 2019.


                                            _________________________________
                                                     ABDUL K. KALLON
                                              UNITED STATES DISTRICT JUDGE




      1
          The petitioner’s motion for further relief, (doc. 8), is DENIED AS MOOT.
                                                       2
